Case 1:20-cv-03098-RPK-RER Document 17 Filed 08/03/20 Page 1 of 3 PageID #: 302



 O’Melveny & Myers LLP                T: +1 212 326 2000
 Times Square Tower                   F: +1 212 326 2061
 7 Times Square                       omm.com
 New York, NY 10036-6537




                                                                                                                Mark W. Robertson
 August 3, 2020                                                                                                 D: +1 212 326 4329
                                                                                                                mrobertson@omm.com
 VIA ECF

 The Honorable Rachel P. Kovner
 U.S. District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:      Banco Santander (Brasil), S.A. v. American Airlines, Inc., Case No. 1:20-cv-03098

 Dear Judge Kovner:

 On behalf of Defendant American Airlines, Inc. (“American”), we write pursuant to Rule
 IV(A)(1)–(2) of Your Honor’s Individual Practice Rules to request permission to file a motion to
 dismiss Plaintiff’s complaint for failure to state a claim.

 Plaintiff Banco Santander (Brasil), S.A. (“Plaintiff”) seeks a declaratory judgment that it is
 entitled to terminate an agreement with American based on the agreement’s force majeure
 provisions. Those provisions protect from liability a party who is unable to perform its contract
 obligations because of a force majeure event, and allow Plaintiff to terminate if a force majeure
 event precludes American from performing any contract obligation for longer than 90 days.
 Plaintiff contends that American’s temporary cessation of flights to Brazil because of the
 COVID-19 pandemic is such a failure to perform because of force majeure. The problem for
 Plaintiff, however, is that flying to Brazil without interruption is not one of American’s obligations
 under the agreement. In other words, temporarily ceasing flights to Brazil is not a breach of the
 contract, so the force majeure clause—the only function of which is to excuse liability for
 breach—does not apply. The agreement is of course not agnostic about whether American flies
 to Brazil. To the contrary, a provision entitled “Cessation of Services” allows Plaintiff to
 terminate (but not sue for breach) if American falls below a specified level of service over a
 calendar year. But that is the only contract provision governing and permitting termination
 based on American’s level of flight service to Brazil, and it is indisputably not satisfied here.

 Plaintiff’s alternative claim under the frustration of purpose doctrine also fails. This doctrine only
 applies where an uncontemplated event destroys the agreement’s purpose. Here, however, the
 parties specifically contemplated the possibility of a significant reduction or cessation in
 American’s flights to Brazil and included a provision addressing that possibility. Plaintiff cannot
 now avoid that provision by simply ignoring it.

                                         Background and Procedural History

 This case arises out of the December 9, 2016 AAdvantage Program Participation Agreement
 (the “Agreement”) between American and Plaintiff. Under the Agreement, Plaintiff issues co-
 branded credit cards, jointly sponsored by Plaintiff and American, to residents of Brazil, who



                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
Case 1:20-cv-03098-RPK-RER Document 17 Filed 08/03/20 Page 2 of 3 PageID #: 303




 then earn reward miles in American’s frequent flier program when they make purchases.
 (Compl. ¶ 2.) The Agreement provides that Plaintiff will purchase a specific number of miles per
 year from American and that American will post miles to cardholder accounts as they are
 earned. (Id.)

 Section 23 is a force majeure provision that allows either party to avoid breach-of-contract
 liability for failure to perform any contract obligation if the failure to perform was caused by a
 Force Majeure Event, and the party seeking to invoke the clause gives the other party prompt
 notice. Section 20.4.5, in turn, allows Plaintiff to terminate the Agreement if “pursuant to Section
 23 American delays performance or fails to perform due to a Force Majeure Event” and the
 delayed performance lasts 90 days. (Compl. Ex. A § 20.4.5.)

 American never invoked Section 23’s force majeure provision during the current COVID-19
 pandemic. Yet on June 29, 2020, in year four of the 10-year Agreement, Plaintiff sent a letter
 notifying American of its intent to terminate the Agreement. (Compl. Ex. B.) Plaintiff argued that
 because American had temporarily ceased flights between the United States and Brazil, Plaintiff
 was entitled to terminate the Agreement under Section 20.4.5. (Id. at 2.) In response,
 American notified Plaintiff that it disputed Plaintiff’s right to terminate the Agreement. (Compl.
 ¶ 35.) Shortly after, on July 10, 2020, Plaintiff filed its Complaint, attaching and incorporating by
 reference the Agreement and seeking a declaratory judgment (i) that the Agreement was
 terminated pursuant to Section 20.4.5, or (ii) in the alternative, that under the frustration of
 purpose doctrine, Plaintiff is excused from continuing to perform.

                                          Legal Argument

 Plaintiff fails to state a claim for relief based on the plain language of the Agreement. Section
 20.4.5, the provision relied on by Plaintiff, does not apply here because as Plaintiff’s own
 allegations establish, American did not, “pursuant to Section 23,” “delay[] performance or fail[] to
 perform” its obligations under the Agreement for 90 days “due to a Force Majeure Event.”

 As the language of Section 23 confirms, its purpose is to protect the party who is unable to
 perform a contract obligation because of a Force Majeure Event—if that party gives prompt
 notice, the party escapes breach-of-contract liability for what would otherwise be a breach of the
 Agreement. If American had thought that the COVID-19 pandemic were causing it to fail to
 perform any contract obligation, it would have had every incentive to invoke Section 23 to avoid
 liability. And if Plaintiff really believed American was breaching its obligations but failed to
 invoke Section 23, it could have (and presumably would have) sued for breach of contract.

 The Agreement sets forth in detail American’s contractual obligations, which require American
 to administer the AAdvantage Program, enroll cardholders in that program, sell miles to Plaintiff
 at the established rates, invoice Plaintiff for purchased Miles, post miles to the cardholder
 accounts, grant special status to certain cardholders, field customer inquiries about the
 AAdvantage Program, provide advertising support, and abide by intellectual property, data
 security, and confidentiality provisions. (See, e.g., Compl. Ex. A §§ 5-7, 10-12, 14-17.) But
 continuous flying to Brazil is not one of American’s obligations under the Agreement—thus, an
 interruption of service to Brazil is not a breach of the contract, which means the force majeure
 clause (a liability shield for conduct that would otherwise constitute a breach) does not apply.
 Accordingly, American’s temporary cessation of flights to Brazil—Plaintiff’s only basis for
 termination (Compl. ¶ 3, 38-39)—does not authorize Plaintiff to terminate under Section 20.4.5.



                                                                                                    2
Case 1:20-cv-03098-RPK-RER Document 17 Filed 08/03/20 Page 3 of 3 PageID #: 304




 The Agreement, however, does specifically address American’s required level of flights to
 Brazil. Section 20.4.6—the very next section after the one Plaintiff invokes—authorizes Plaintiff
 to terminate (but not sue for breach of contract) if American substantially decreases flights to
 Brazil relative to 2016 when the parties negotiated the Agreement. (Compl. Ex. A § 20.4.6.)
 That provision, aptly labeled “Cessation of Services,” is tied to American’s Market Share—a
 defined term that compares available seats on American flights between the United States and
 Brazil and available seats on competitor U.S.-based airlines’ Brazil flights. And it allows Plaintiff
 to terminate only when American’s Market Share is reduced by a specific amount for a full
 calendar year relative to 2016. (Id.; see also id. § 1 (defining “Market Share”).) It is that
 provision that dictates when Plaintiff can terminate the Agreement based on American’s level of
 service to Brazil. See John Hancock Mut. Life Ins. Co. v. Carolina Power & Light Co., 717 F.2d
 664, 669 n. 8 (2d Cir.1983) (“[D]efinitive, particularized contract language takes precedence
 over expressions of intent that are general, summary, or preliminary.”). But Plaintiff does not
 even mention that provision in its Complaint, much less allege that American triggered it. And if
 Plaintiff’s reading of the Agreement were adopted, the Cessation of Services provision would be
 superfluous, an impermissible inference under New York law. See LaSalle Bank Nat’l Ass’n v.
 Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (“An interpretation of a contract
 that has the effect of rendering at least one clause superfluous or meaningless . . . will be
 avoided if possible.” (internal quotation marks omitted)).

 There is likewise no basis for applying the frustration of purpose doctrine to excuse Plaintiff from
 performing its obligations. Frustration of purpose “refers to a situation where an unforeseen
 event has occurred, which, in the context of the entire transaction, destroys the underlying
 reasons for performing the contract.” Bank of Am. Nat’l Tr. & Sav. Ass’n v. Envases
 Venezolanos, S.A., 740 F. Supp. 260, 266 (S.D.N.Y. 1990) (internal quotation marks omitted).
 A party may not “abrogate a contract unilaterally, merely upon a showing that it would be
 financially disadvantageous to perform it.” Id. (internal quotation marks omitted). Rather,
 frustration of purpose is “limited to instances where a virtually cataclysmic, wholly unforeseeable
 event renders the contract valueless to one party.” Bierer v. Glaze, Inc., 2006 WL 2882569, at
 *6 (E.D.N.Y. Oct. 6, 2006) (internal quotation marks omitted).

 Far from “wholly unforeseeable,” the possibility that American would reduce or cease flying
 between the United States and Brazil for some period is expressly addressed in the Agreement.
 Again, Section 20.4.6 sets out a specific process by which Plaintiff can terminate the Agreement
 upon 120 days’ notice if American’s flights vis-à-vis certain other airlines fall below a certain
 percentage measured over an entire calendar year. Plaintiff cannot now seek to avoid that
 specific procedure and the plain terms of the Agreement by invoking the frustration of purpose
 doctrine. See Bank of Am. Nat’l Tr. & Sav. Ass’n, 740 F. Supp. at 266.

 Sincerely,


 /s/ Mark W. Robertson


 Mark W. Robertson
 of O’MELVENY & MYERS LLP




                                                                                                    3
